     Case 3:21-cv-00168-JLS-BLM Document 24 Filed 08/17/21 PageID.233 Page 1 of 1



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               SOUTHERN DISTRICT OF CALIFORNIA
10
                                                          Case No.: 21CV168-JLS(BLM)
11   ARIANA PRESTON, individually and on behalf
     of all others similarly situated,
12                                                        ORDER FOLLOWING ATTORNEYS-
                                         Plaintiff,       ONLY TELEPHONIC CASE
13                                                        MANAGEMENT CONFERENCE
     V.
14
     PORCH.COM, INC., HIRE A HELPER LLC,
15   KERI MILLER, AND DOES 1-50,
16                                    Defendants.
17

18

19         The Court held a telephonic Case Management Conference (“CMC”) on August 16, 2021.
20   See ECF No. 23. During the CMC, the parties reported that they have reached a tentative
21   settlement on a class-wide basis. In accordance with the parties’ agreement, the parties must
22   file a joint motion to amend the complaint and joint motion for approval of the class action
23   settlement on or before November 12, 2021.
24         IT IS SO ORDERED.
25   Dated: 8/17/2021
26

27

28

                                                      1
                                                                                   21CV168-JLS(BLM)
